Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings filed April 6, 2021 are approved.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 127-130 and 133-136 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (US 5,934,907).
	Marshall discloses in Figure 18 a device capable of being used as an impression taker comprised of a rigid body 610, a first arm 615, and a second arm 616.   In regard to claim 128, the Marshall arms have textured ends (note column 7, lines 1-6).  In regard to claim 130, note Figure 23A where the notches are capable as serving as reference markers.  In regard to claims 133-135, the moldable material limitations are interpreted as being directed to material that applicant intends to use the claimed impression with and not a required element of the 
	In response to the present rejection applicant argues that “[t]here must be some teaching in Marshall which indicates that the superficially similar device can be used to take impressions of the preparations cut in the abutment teeth” (response page 7).  The examiner is in disagreement.  An old known prior art device is not patentable to an applicant simply because an applicant intends for the old and known device to be used in new and different manner.  Claims directed to the method of using an old and known device may be patentable, but the known device itself is not patentable (note that method claims have been allowed).  In the present application, applicant sets forth in the apparatus/device claims little more than a broadly claimed bar, pin or peg that fits between two teeth.  Marshall discloses a bar 610 with opposing first and second arms that is sized to fit between two opposing teeth into which proximal preparations has been cut (note e.g. Figures 73 and 79).  The Marshall bar 610 is capable of having impression material dabbed onto the ends of opposing arms and used to record the shape/impression of the proximal preparations formed on opposing teeth in the same manner as applicant illustrates in Figures 6F-6J.  The examiner readily acknowledges that applicant’s impression taker 70 of Figures 5A-5E has a significantly different shape and features from that of Marshall, however, the present broad claims set forth no objective structural distinctions from the device disclosed by Marshall.  Applicant’s attention is directed to In re Schreiber, 128 F.3d 1473, 44 U.S.P.Q.2d 1429 (Fed. Cir. 1997) for further guidance.

Allowable Subject Matter


Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712